 
 
I 
108th CONGRESS
2d Session
H. R. 5022 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2004 
Mr. Sweeney introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To strengthen and expand scientific and technological education capabilities of associate-degree-granting colleges through the establishment of partnership arrangements with bachelor-degree-granting institutions. 
 
 
1.Short titleThis Act may be cited as the Higher Education Science and Technology Competitiveness Act. 
2.FindingsThe Congress finds the following: 
(1)The United States is losing its dominance in the sciences and technology, and faces serious challenges from highly educated foreign competitors. 
(2)The workforce of the United States must be better prepared for the scientifically and technologically advanced competition of the global economy. 
(3)New scientific knowledge is the engine of American technological innovation, national security, economic growth, and prosperity. 
(4)The competitiveness of the United States depends on strengthening and expanding postsecondary educational efforts in science, math, engineering, and technology. 
(5)Shortages of scientifically and technologically educated workers will be best addressed through partnerships between the Nation's associate degree-granting colleges and public four-year colleges and universities. 
(6)Enlarging the traditional role of community colleges in workforce training by developing seamless transitions from occupational competency or certificate programs to associate degree programs in math, science, engineering, and technology. 
3.Articulation agreement programPart G of title IV of the Higher Education Act of 1965 is amended by inserting after section 486 (20 U.S.C. 1093) the following new section: 
 
486A.Articulation agreement program 
(a)Purpose; definition 
(1)PurposeThe purpose of this section is to strengthen and expand scientific and technological education capabilities of associate-degree-granting public institutions of higher education through the establishment of partnership arrangements with bachelor-degree-granting public institutions of higher education. 
(2)DefinitionFor the purposes of this section, the term articulation agreement means an agreement between institutions of higher education that specifies the acceptability of courses in transfer toward meeting specific degree requirements. 
(b)Program authorized 
(1)Grants to public institutionsFrom the sums appropriated under subsection (g), the Secretary shall award grants under this section to public institutions of higher education for the support of programs to establish and implement statewide articulation agreements in accordance with subsection (d). 
(2)Eligibility of private institutions to participate in agreementsNothing in this section shall be construed to preclude a nonprofit or for-profit private institution of higher education from participating in the development and implementation of a statewide articulation agreement under subsection (d). 
(c)ApplicationsEach institution, system, or consortium of institutions desiring to participate in a demonstration program under this section shall submit an application to the Secretary at such time, in such manner, and containing such information and assurances as the Secretary may require.   
(d)Use of fundsFunds provided by grant under this section may be used— 
(1)to establish statewide articulation agreements in math, science, engineering, and technology among public 2-year institutions and public 4-year institutions to provide a seamless transition for the transfer of students from the public 2-year institutions to the public 4-year institutions by having both such types of institutions provide and use a common core curricula that reflects the workforce needs of private industry;  
(2)to establish articulation agreements within community colleges between occupational competency or certification programs and associate degree programs in math, science, engineering, and technology to increase the proportion of students who enroll to complete their associates degree;  
(3)to collect data on transfers from 2-year institutions to 4-year institutions on a regular basis and to submit such data to commissioners or departments of higher education, for transmission by such commissioners and departments to the Secretary, in order to monitor program progress and success; 
(4)to develop a statewide articulation guide in consultation with public colleges and universities to provide students with descriptions of articulation requirements; and 
(5)to develop a plan for professional development of 2-year college faculty, including inter-institutional workshops, consultations, and professional meetings. 
(e)Evaluations and reportsThe Secretary shall collect from State commissioners and departments the data provided by grant recipients under subsection (d)(3) for the purposes of evaluating the success of the program authorized by this section. The Secretary shall submit a report on the results of such evaluation to the Congress not later than 2 years after the end of the first fiscal year for which funds are made available for grants under this section. 
(f)Additional definitionThe Secretary shall by regulation define the term degree programs in math, science, engineering, and technology.  
(g)Authorization of appropriationsThere are authorized to be appropriated to make grants under this section $10,000,000 for fiscal year 2005 and such sums as may be necessary for each of the 4 succeeding fiscal years.. 
 
